Name: Council Regulation (EC) NoÃ 682/2009 of 27Ã July 2009 terminating the partial interim review of the anti-dumping measures applicable to imports of certain plastic sacks and bags originating in the PeopleÃ¢ s Republic of China
 Type: Regulation
 Subject Matter: competition;  international trade;  marketing;  chemistry;  trade;  Asia and Oceania
 Date Published: nan

 29.7.2009 EN Official Journal of the European Union L 197/20 COUNCIL REGULATION (EC) No 682/2009 of 27 July 2009 terminating the partial interim review of the anti-dumping measures applicable to imports of certain plastic sacks and bags originating in the Peoples Republic of China THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation) and in particular Article 11(3) thereof, Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PROCEDURE 1. Measures in force (1) In September 2006, the Council, by Regulation (EC) No 1425/2006 (2), imposed a definitive anti-dumping duty on imports of certain plastic sacks and bags originating, inter alia, in the Peoples Republic of China. The Regulation was last amended by Council Regulation (EC) No 189/2009 (3). For the eight companies with individual duties, the duties in force range from 4,3 % to 12,8 %. The duty is 8,4 % for cooperating companies without individual duties and the residual duty is 28,8 %. 2. Request for review (2) On 25 March 2008, the Commission received a request for a partial interim review pursuant to Article 11(3) of the basic Regulation from one exporting producer of certain plastic sacks and bags originating in the Peoples Republic of China. (3) The request was lodged by CeDo Shanghai Limited (CeDo Shanghai or the applicant). (4) The applicant alleged, inter alia, that its export prices of certain plastic sacks and bags to the Community had increased significantly and substantially more than the constructed normal value based on the applicants cost of production in the Peoples Republic of China and that this led to a reduction or elimination of dumping. Therefore, the continued imposition of measures at the existing levels, which were based on the level of dumping previously established, was no longer necessary to offset dumping. 3. Initiation (5) Having determined, after consulting the Advisory Committee, that sufficient evidence existed to justify the initiation of a partial interim review, the Commission announced, by a notice published in the Official Journal of the European Union (4), the initiation of a partial interim review in accordance with Article 11(3) of the basic Regulation, limited to the examination of dumping insofar as CeDo Shanghai is concerned. (6) The investigation of dumping covered the period from 1 July 2007 to 30 June 2008. (7) The Commission officially advised the applicant, as well as the representatives of the Community industry and the representatives of the exporting country, of the initiation of the review. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the notice of initiation. B. PRODUCT CONCERNED (8) The product concerned was the same as that set out in Regulation (EC) No 1425/2006 as amended, being plastic sacks and bags, containing at least 20 % by weight of polyethylene and of sheeting of a thickness not exceeding 100 micrometres (Ã ¼m), originating in the Peoples Republic of China, falling within CN codes ex 3923 21 00, ex 3923 29 10 and ex 3923 29 90 (TARIC codes 3923210020, 3923291020 and 3923299020). C. WITHDRAWAL OF THE REQUEST AND TERMINATION OF THE PROCEEDING (9) By letter to the Commission dated 24 March 2009, CeDo Shanghai formally withdrew its request for the partial interim review of the anti-dumping measures applicable to imports of certain plastic sacks and bags originating, inter alia, in the Peoples Republic of China. (10) It was considered whether it would be warranted to continue the investigation ex officio. The Commission considered that the termination of the investigation did not affect the anti-dumping measure already in force and that such termination would not be against the Community interest. On this basis, the investigation should be terminated. (11) Interested parties were informed of the intention to terminate the investigation and were given the opportunity to comment. However, no comments which could alter this decision were received. (12) It is therefore concluded that the review concerning imports of certain plastic sacks and bags originating, inter alia, in the Peoples Republic of China should be terminated without amending the anti-dumping measures in force, HAS ADOPTED THIS REGULATION: Article 1 The partial interim review of the anti-dumping measures applicable to imports of certain plastic sacks and bags originating, inter alia, in the Peoples Republic of China, initiated pursuant to Article 11(3) of Regulation (EC) No 384/96, is hereby terminated without amending the anti-dumping measures in force. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2009. For the Council The President C. BILDT (1) OJ L 56, 6.3.1996, p. 1. (2) OJ L 270, 29.9.2006, p. 4. (3) OJ L 67, 12.3.2009, p. 5. (4) OJ C 176, 11.7.2008, p. 9.